UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2008 Willow Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-49706 80-0034942 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 170 South Warner Road, Suite 300, Wayne, Pennsylvania 19087 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 995-1700 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On September 16, 2008, Willow Financial Bancorp, Inc. (the “Company”) reported its results of operations for the year ended June 30, 2008. For additional information, reference is made to the Company's press release dated September 16, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission (the "SEC") and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 8.01Other Events Reference is made to the Company's press release dated September 16, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are included herewith. Exhibit Number Description 99.1 Press release dated September 16, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WILLOW FINANCIAL BANCORP, INC. Date: September 17, 2008 By: /s/Neelesh Kalani Neelesh Kalani Principal Financial Officer 3 INDEX
